DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s “Response to Amendment and Reconsideration” filed on 09/30/2021 has been considered.    
	Applicant’s response by virtue of amendment to claim(s) 1-7 has NOT overcome the Examiner’s rejection under 35 USC § 112 paragraph (necessitated by amendment).     
	Claim(s) 1-5, 7-12, 14-20 are amended.  
	Claim(s) 1-20 are pending in this application and an action on the merits follows.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
		 
	Claim(s) 1-7 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and thus do not satisfy the criteria for subject matter eligibility.
	Step 1
	Claim(s) 1 is drawn to a system. These are machine category, which is a statutory category of invention. Thus, claim(s) fall(s) in one of the four statutory categories of invention.
	Step 2A Prong One: Yes

Thus, it is sufficient for the examiner to identify that claims 1-7 recite an abstract idea 
	Step 2A Prong Two: No
Besides the abstract idea, claim 1 recites the additional element: 
Claim 1: “at least one processor”;
Claim 1: sensor;
Claim 1: interface;
Claim 1: “a non-transitory computer-readable medium”;
Claims 1: “a device”;
The additional elements above represent mere data gathering (e.g., customer profile) that is necessary for use of the recited judicial exception of the limitations above, and is recited at a high level of generality. The limitations listed on STEP 2A Prong One in the claims are thus insignificant extra-solution activity. The additional elements above are also additional elements, which are configured to carry out limitations listed on STEP 2A Prong One, i.e., it is the tool that is used to determine if a consumer current item can be store with an previously stored item. 
In addition, Examiner does not believe the current claimed invention integrates the recited judicial exception identified under Step 2A Prong One into a practical application because the steps the system is configured to capture a image in response to a motion detection; however, the image is not necessary being captured to be used to identify the customer profile, and therefore, the claim language is being claim in high level of generality and not integrated. 
Accordingly, under Step 2A (prong 2), claim(s) 1-7 do not integrate the identified abstract idea above into a practical application, do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are thus directed to an abstract idea. 
	Step 2B: No
	The additional elements listed above on Step 2A (Prong 2) when considered both individually and in combination amount to no more than the mere instructions to apply the abstract idea using generic computer components; therefore, the claims are ineligible because the claims are directed to a judicial exception. Further, the applicant’s originally-filed specification does not go into any details about any special features relating to the claimed additional elements; therefore, the computer components are constructed as generic computer components that performs well-understood, routine, conventional activit[ies]’ previously known in the industry.
In addition, the court found that using a machine on its ordinary capacity, in other words, invoking a machine merely as a tool to perform an existing process do not add significantly more to the abstract idea because it is simply applying the abstract idea in a computer such as the abstracted idea listed above applied in the generic computer component(s) also listed above. In addition, the court also found “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
Further see, MPEP 2106.05(a)(I), examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality:
ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); 
	Further, see MPEP 2106.05(d)(II), computer functions recognized by the court as well-understood, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity: 
 “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
	Further, see MPEP 2106.06(f)(1), the additional elements recoginezed by the courts to be mere instructions to apply an exception, because they recite no more than an idea of a solution or outcome:
Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017); 
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
	Dependent claims 2-7, do not add “significantly more” to the eligibility of claim 1 and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.  
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1, 4-6, 8-9, 11-13, 15-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Venture et al. (US 20180197141 A1, hereinafter Venture) in view of LOSSOV et al. (US 20170073159 A1, hereinafter Lossov), and further in view of Lucas (US 20070219916 A1).	
	Regarding claim 1, Venture discloses:
	an automated storage and retrieval system (ASRS), implemented on at least one processor, the ASRS comprising:  a processor; an interface; a sensor configured to capture an incoming item; and  a non-transitory computer-readable medium storing instructions that are operative when executed by the processor to: ¶40 - The parcel locker including RFID read 168 a control unit 104 that controls the RFID area system; and figure 1;
	cause the interface to identify a common customer profile for the incoming item; ¶63 - Based on the shipment identifiers, the size of the shipments or the identifiers of the receivers of the shipments or the receivers' profiles can also be retrieved from the data transferred to the and ¶¶63-66, figures 1 and 7A and 7B;
	cause the interface to determine whether the incoming item is suitable for storage in the ASRS; cause the interface to determine whether the prior item has been staged; ¶64 - the control unit defines the shipments consolidations…which are possible without migration…which are not possible without migration…based on the sizes of the shipments to be deposited and the sizes of the shipments already stored; and ¶¶63-66, figures 1 and 7A and 7B;
	 cause the interface to, responsive to determining that the prior item has been staged, determine whether the prior item is located within the ASRS, and ¶64 - which are not possible without migration, based on the sizes of the shipments to be deposited and the sizes of the shipments already stored, the control unit verifies in which larger compartments the migrations and consolidations can take place, and plans for the consolidations with migration; and ¶¶40, 63-66, figures 1 and 7A and 7B;
	cause the interface to, responsive to determining that the prior item is not within the ASRS, issue an alert to a device. ¶¶64 - the control unit defines the shipments consolidations… which are not possible without migration…based on the sizes of the shipments to be deposited and the sizes of the shipments already stored; Note: the shipment already deposit is in a different locker; ¶66 -  the control unit opens two compartment doors…If the migration is not validated by the control unit, the parcel locker user communication means alerts the carrier agent regarding the invalid situation and guides the agent for resolving the invalid situation, and the compartment doors remain opened until the situation is resolved; and ¶¶63-66, figures 1 and 7A and 7B;
Venture discloses ¶40 - The parcel locker including RFID read that (¶63) read the shipment identifier based on the shipment identifiers, the size of the shipments or the identifiers of the receivers of the shipments or the receivers' profiles can also be retrieved; however does not explicitly discloses  “a sensor configured to capture an image of an incoming item responsive to detecting motion;”, “cause the interface to identify a common customer profile for the incoming item based at least in part on the captured image of the incoming item, wherein the common customer profile includes an order for the incoming item and a prior item;” LOSSOV  discloses - ¶98 - Courier generates themselves an identifiable code via an application; Motion sensor 15 identifies the courier approaching the parcel terminal which initiates the session… The scanner 14 and user interface 13 are activated. Courier scans the previously generated code and the system identifies the person by forwarding the scanned code to the server; A list of parcels is issued which is displayed in the user interface; The courier enters a command to receive all the parcels; The parcel delivered to the console is taken out by the courier and the command to retrieve the next parcel or to load a new parcel in the same parcel container is entered. Upon entering the command to load a new parcel, the scanner is activated. In the case of a command to enter a new parcel, data about the parcel are entered and a code with the parcel data is stucked onto the parcel. The coded parcel is scanned and loaded in the parcel terminal by placing it into the parcel container.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Venture to include the above limitations as taught by LOSSOV, in order to fast and effective sending as well as receiving of the parcels, (see: LOSSOV, ¶25).
	Venture discloses alerting the user for an invalid situation; however does not explicitly discloses alert…that the prior item is not within the ASRS;
	Lucas discloses: ¶79 the systems and methods would provide a notification to a user that an item or package is missing from the set of detected identifiers;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Venture to include the above limitations as taught by Lucas, in order to track the chain of custody of an object, (see: Lucas, ¶17).
	Regarding claim 4, Venture discloses:
	wherein the instructions are further operative to: responsive to determining that the prior item is within the ASRS and to determining that the incoming item is suitable for storage in the ASRS, issue instructions that the incoming item is to be staged with the prior item in the ASRS. ¶¶64 - the control unit defines the shipments consolidations… which are possible without migration…based on the sizes of the shipments to be deposited and the sizes of the shipments already stored; ¶65- If the deposit is not validated by the control unit, the parcel locker user communication means alerts the carrier agent regarding the invalid situation and guides the agent for resolving the invalid situation, and the compartment door remains opened until the situation is resolved. If the deposit is validated by the control unit, preferably the parcel locker user communication means informs the carrier agent regarding the valid situation and the compartment door is closed, either automatically or by the carrier agent (act 722).; and ¶¶63-66, figures 1 and 7A and 7B;
	Regarding claim 5, Venture discloses:
	wherein the instructions are further operative to: responsive to determining that the prior item is within the ASRS and to determining that the incoming item is suitable for storage in the ASRS, determine whether there is sufficient room for the incoming item in the ASRS in which the prior item is staged.  ¶64 - Based on the shipment identifiers captured by the RFID area system based on the sizes of the shipments to be deposited, the control unit defines the shipments consolidations… if for a same receiver there are both shipments to be collected and new shipments to be deposited, the shipments to be collected remain in the parcel locker and are consolidated with the new shipments to be deposited as long as there is enough space for all the new deposits… based on the optimized zoning performed by the parcel locker; system…controls the opening of one compartment door in case of consolidation without migration; and ¶¶63-66, figures 1 and 7A and 7B; 
	Regarding claim 6, Venture discloses:
	 wherein the instructions are further operative to: responsive to determining that there is insufficient room for the incoming item in the ASRS in which the prior item is staged, issue instructions that both the incoming item and the prior item are to be staged in a different ASRS.  ¶¶64-66 – consolidation with migration; and ¶¶63-66, figures 1 and 7A and 7B;
	Regarding claim(s) 8, this claim(s) recite(s) substantially similar limitations as claim(s) 1, and is rejected using the same art and rationale as above.
	Regarding claim 9, Venture discloses:
	wherein issuing an alert to a device comprises issuing instructions to stage the incoming item with the prior item. ¶¶66 - If the migration is not validated by the control unit, the parcel locker user communication means alerts the carrier agent regarding the invalid situation and guides the agent for resolving the invalid situation, and the compartment doors remain opened until the situation is resolved. If the migration is validated by the control unit, preferably the parcel locker user communication means informs the carrier agent regarding the valid situation and the two compartment doors are closed, either automatically or by the carrier agent (act 736); and ¶¶63-66, figures 1 and 7A and 7B;
	Venture discloses alerting the user for an invalid situation; however does not explicitly discloses alert…that the prior item is not within an ASRS;
	Lucas discloses: ¶79 the systems and methods would provide a notification to a user that an item or package is missing from the set of detected identifiers;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Venture to include the above limitations as taught by Lucas, in order to track the chain of custody of an object, (see: Lucas, ¶17).
	Regarding claim(s) 11, this claim(s) recite(s) substantially similar limitations as claim(s) 4, and is rejected using the same art and rationale as above.
	Regarding claim(s) 12, this claim(s) recite(s) substantially similar limitations as claim(s) 5, and is rejected using the same art and rationale as above.
	Regarding claim(s) 13, this claim(s) recite(s) substantially similar limitations as claim(s) 6, and is rejected using the same art and rationale as above.	
	Regarding claim(s) 15, this claim(s) recite(s) substantially similar limitations as claim(s) 1, and is rejected using the same art and rationale as above.
	In addition, regarding claim 15, “One or more computer storage devices having a first computer-executable instructions stored thereon”
	Regarding claim(s) 16, this claim(s) recite(s) substantially similar limitations as claim(s) 9, and is rejected using the same art and rationale as above.
	Regarding claim(s) 18, this claim(s) recite(s) substantially similar limitations as claim(s) 4, and is rejected using the same art and rationale as above.
	Regarding claim 19, Venture discloses:
	the one or more computer storage devices of claim 15 wherein the operations further comprise: responsive to determining that the prior item is within an ASRS and to determining that the incoming item is suitable for storage in an ASRS. determining whether there is sufficient room for the incoming item in the ASRS in which the prior item is staged; and responsive to determining that there is insufficient room for the incoming item in the ASRS in which the prior item is staged, issuing instructions that both the incoming item and the prior item are to be staged in a different ASRS.  ¶64 - Based on the shipment identifiers captured by the RFID area system and based on the sizes of the shipments to be deposited, the control unit defines the shipments consolidations… if for a same receiver there are both shipments to be collected and new shipments to be deposited, the shipments to be collected remain in the parcel locker and are consolidated with the new shipments to be deposited as long as there is enough space for all the new deposits… based on the optimized zoning performed by the parcel locker; system…controls the opening of one compartment door in case of consolidation without migration; and ¶¶63-66, figures 1 and 7A and 7B; 
	Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Venture, LOSSOV, and Lucas as applied to claim 1 and further in view of Rudduck et al (US20120062362A1, hereinafter Rudduck) and Official Notice ( as evidenced by 山野 貴史 • 長谷川 隆幸, JP3158183U).
	Regarding claim 2, The combination discloses:
	wherein: issuing an alert to a device that the prior item is not within the ASRS comprises issuing instructions to stage the incoming item with the prior item. Venture discloses ¶¶66 - If the migration is not validated by the control unit, the parcel locker user communication means alerts the carrier agent regarding the invalid situation and guides the agent for resolving the and ¶¶63-66, figures 1 and 7A and 7B; and Lucas discloses ¶79 the systems and methods would provide a notification to a user that an item or package is missing from the set of detected identifiers;
	and responsive to determining the incoming item is not suitable for storage in the ASRS, Venture discloses: ¶¶64 - the control unit defines the shipments consolidations… which are not possible without migration…based on the sizes of the shipments to be deposited and the sizes of the shipments already stored;
	The combination does not disclose “causing the interface to issue instructions that the incoming item be stored at an external storage location, wherein the incoming item is not suitable for storage where the incoming item is one or more of a food item, age restricted item, hazardous materials, or an item requiring activation for proper use.” Rudduck discloses: ¶84 and figure 5B3 - If the package is “oversize,” at step 540 package is placed somewhere besides the lockers. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Rudduck, in order to allow packaged assets to be delivered to a recipient securely and easily without the requirement of a dedicated human attendant being available to receive and/or retrieve the packaged assets, (see: Rudduck, ¶14).
	The combination in view of Rudduck does not specifically disclose - “where the incoming item is one or more of a food item, age restricted item, hazardous materials, or an item requiring activation for proper use.” - the oversized item is food; However Examiner takes Official Notice that is old and well know that a food that is oversized can’t completely fit on the space as evidence by 山野 貴史 • 長谷川 隆幸 - “a large food having a size that cannot be stored in the food container”.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the incoming item as a food item that can be oversized as taught by Official Notice, in order to effective delivery the food item without any accident or damage.
	Claim(s) 3, 7, 10, 14, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Venture, LOSSOV, and Lucas combination as applied to claims 1, 8, 15 and further in view of DHONDE (US 20200349510 A1).	
	Regarding claim 3, the combination discloses:
	wherein issuing an alert to a device that the prior item is not within an ASRS comprises setting a flag for annotating retrieval instructions Venture - ¶¶66 - alerts the invalid situation; and ¶¶63-66, figures 1 and 7A and 7B; Lucas discloses: ¶79 the systems and methods would provide a notification to a user that an item or package is missing from the set of detected identifiers; 
	The combination does not specifically disclose the limitations below; however, DHONDE discloses:
	setting a flag for annotating retrieval instructions ¶197 - At block 1212, the package routing module 134 computes the estimated time of arrival and departure of packages for every shipper query route leg and determines based on the data stored in the database 150 and real-time GPS received at block 1210. The package routing module 134 checks for deviation of every delays or unavailability of a carrier device or transit hub device due to unforeseen circumstances, or a carrier device cannot locate a pick-up or drop-off location.
	and issuing the alert to the device and at least one external device, wherein the annotated retrieval instructions include informing the device and the at least one external device of a location where the prior item and the incoming item are staged. ¶193 - the package routing module 134 regularly notifies the shipper device 181, carrier device 182, transit hub device 183, and receiver device 184, of every upcoming pick-up and drop-off at every shipper query route leg and shares real-time location information of user devices 180 involved in exchanging packages.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by DHONDE, in order to create an online transportation logistics network that can ship and warehouse packages at a lower cost than traditional freight, (see: DHONDE net, ¶7).
	Regarding claim 7, the combination discloses:
	wherein the instructions are further operative to: responsive to determining that there is insufficient room for the incoming item in the different ASRS in which the prior item is staged, Venture - ¶¶64-66 – consolidation with migration; and ¶¶63-66, figures 1 and 7A and 7B;
	The combination does not specifically disclose set a flag for annotating retrieval instructions.  ¶197 - At block 1212, the package routing module 134 computes the estimated time of arrival and departure of packages for every shipper query route leg and determines based on the data stored in the database 150 and real-time GPS received at block 1210. The package 134 checks for deviation of every shipper query route leg from a previous known estimated time of pick-up and arrival. The deviations could be due to traffic, weather related delays or unavailability of a carrier device or transit hub device due to unforeseen circumstances, or a carrier device cannot locate a pick-up or drop-off location.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by DHONDE, in order to create an online transportation logistics network that can ship and warehouse packages at a lower cost than traditional freight, (see: DHONDE net, ¶7).
	Regarding claim(s) 10, this claim(s) recite(s) substantially similar limitations as claim(s) 3, and is rejected using the same art and rationale as above.
	Regarding claim(s) 14, this claim(s) recite(s) substantially similar limitations as claim(s) 7, and is rejected using the same art and rationale as above.
	Regarding claim(s) 17, this claim(s) recite(s) substantially similar limitations as claim(s) 3, and is rejected using the same art and rationale as above.
	Regarding claim 20, the combination discloses:
	wherein the operations further comprise: responsive to determining that the prior item is within an ASRS and to determining that the incoming item is suitable for storage in an ASRS, determining whether there is sufficient room for the incoming item in the ASRS in which the prior item is staged: and responsive to determining that there is insufficient room for the incoming item in the ASRS in which the prior item is staged. Venture - ¶64 - Based on the shipment identifiers captured by the RFID area system and based on the sizes of the shipments to be deposited, the control unit defines the shipments consolidations… if for a same receiver there are both shipments to be collected and new shipments to be deposited, the shipments to be collected remain in the parcel locker and are consolidated with the new shipments to be deposited as long as there is enough space for all the new deposits… based on the optimized zoning performed by the parcel locker; system…controls the opening of one compartment door in case of consolidation without migration; and ¶¶63-66, figures 1 and 7A and 7B;
 	The combination does not specifically disclose set a flag for annotating retrieval instructions.  ¶197 - At block 1212, the package routing module 134 computes the estimated time of arrival and departure of packages for every shipper query route leg and determines based on the data stored in the database 150 and real-time GPS received at block 1210. The package routing module 134 checks for deviation of every shipper query route leg from a previous known estimated time of pick-up and arrival. The deviations could be due to traffic, weather related delays or unavailability of a carrier device or transit hub device due to unforeseen circumstances, or a carrier device cannot locate a pick-up or drop-off location.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by DHONDE, in order to create an online transportation logistics network that can ship and warehouse packages at a lower cost than traditional freight, (see: DHONDE, ¶7).
Response to Arguments

	Applicant’s arguments submitted 09/30/2021 have been fully considered, but are moot in view of the new grounds of rejection.
	Regarding 35 USC 101 rejection, Examiner substantially agrees that claims 8-20 do integrate the identified abstract idea into a practical application, specifically because the sensor is capturing a image in response to a motion being detected, and the image is used to identify a customer profile including an incoming order and a prior order, see Remarks pages 9 and 10. claims 1-7 are not eligible, specifically because if the computer is configured to capture a image in response to detect motion, that does not necessary means the image and motion are captured/detected, and the image is used to identify a customer profile including an incoming order and a prior order. Therefore, the rejection is being maintained.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA DELIGI/Patent Examiner, Art Unit 3627        



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627